Citation Nr: 0929894	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-06 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error in the 
regional office decision of March 1956 denying service 
connection for injuries resulting from willful misconduct.  


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1953 to April 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination, dated in November 
2005, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In October 2005 and June 2009, the Veteran's attorney raised 
the claim of a total disability rating for compensation based 
on individual unemployability, which is refer to the RO for 
appropriate action.  The Veteran also raised claims of 
secondary service connection, which are also referred to the 
RO. 

In March 2008 and November 2008, the Board remanded the issue 
for further development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

In a decision in March 1956, the RO found that disabilities 
resulting from an automobile accidence in December 1953 were 
due to the Veteran's willful misconduct; after the Veteran 
was notified of the determination, he did not file a timely 
notice of disagreement and the RO decision in March 1956 
became final; the decision of March 1956, finding that 
disabilities resulting from an automobile accident in 
December 1953, did not involve an error of fact or law that 
was outcome determinative.


CONCLUSION OF LAW

There was no clear and unmistakable error of fact or of law 
in the RO decision of March 1956, finding that disabilities 
resulting from an automobile accident in December 1953 were 
due to willful misconduct.  38 C.F.R. § 3.105 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

In October 2005, the Veteran's attorney stated that the 
Veteran's service treatment records, to include hospital 
records, could have been possibly destroyed by fire in 1973.  
The Veteran's service treatment records and clinical records 
are associated with the claims folder and there is no 
indication that records could have been destroyed by fire.  
Moreover, the VCAA does not apply to a claim of clear and 
unmistakable error in a prior rating decision by the RO.  
Parker v. Principi, 15 Vet. App. 407 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service treatment records show that in December 1953 the 
Veteran was in a head-on collision and sustained fractures of 
the left femur, the left talus, and the right femur.  He also 
sustained lacerations of the right ear, right eyebrow, and 
left forearm.  



A police report shows that on December 24, 1953, at about 
9:00 p.m. the Veteran was driving east on Highway 4 in Banks, 
Arkansas at an estimated speed of 80 miles per hour.  The 
estimated speed at the time of the accident was 70 miles per 
hour and the lawful speed was 60 miles per hour.  The maximum 
safe speed under prevailing conditions was 45 miles per hour.  
The driver of the other vehicle, R.H, was driving at an 
estimated speed of 50 miles per hour, at the moment of the 
accident his estimated speed was 40 miles per hour and the 
maximum safe speed under the prevailing conditions was 50 
miles per hour.  The Veteran came around a curve, was driving 
on the wrong side of the highway and hit on head with the 
other vehicle.  Both vehicles overturned.  In the report, 
there was a section for the officer to check if applicable 
that parked cars obscured the vision of the driver.  The 
section was not checked. 

In a statement in January 1954, the Veteran stated that as he 
driving on a sloping curve on State Highway 4, the accident 
happened, he was knocked unconscious and does not remember 
anything further.  

In a statement in February 1954, the driver and spouse of the 
other vehicle involved in the accident, stated the Veteran 
evidently lost control of his car, crossed the divider to 
their side of the road and hit their car head on.  Neither 
witness referred to a parked car or cars. 

Statements from witnesses, who were behind the driver of the 
other vehicle, stated that at the time of the accident they 
were travelling on a curve approximately 20 feet in width 
when they noticed a car coming from the opposite direction 
with one head light burning.  The Veteran's car collided with 
the other car.  

Service records show that in March 1954 a determination was 
made that the Veteran's accident on December 24, 1953, was 
not in the line of duty and was due to his own misconduct.  



On VA examination in August 1955, the diagnoses were fracture 
of left femur with a half inch shortening, traumatic 
synovitis of the right knee joint, hamstring tendon cystic 
formation and subtalar fusion of the right foot, secondary to 
fracture. 

In a decision in March 1956, the RO found that disabilities 
resulting from an automobile accidence in December 1953 were 
due to the Veteran's willful misconduct.  After the Veteran 
was provided notice of his right to appeal the decision to 
the Board, the Veteran did not appeal the decision.  

The RO noted that the Veteran at the time of the accident was 
driving on the wrong side of the road on a sloping curve, at 
an excess speed of 70 miles per hour, where the speed limit 
was 60 miles per hour and had a head-on collision with 
another vehicle.  The RO adjudicator commented that pursuant 
to Department of Veterans Affairs Regulation (VAR) 1065(c), 
willful misconduct must involve conscious wrongdoing or known 
prohibited action.  The adjudicator concluded that the 
reckless manner in which the Veteran was driving around the 
curve at the time of the accident constituted willful 
misconduct.  

Private medical records from July 1991 to May 1993, and in 
October 2005, document left ankle arthritis and treatment for 
the left ankle and right knee.  

In July 2005, the Veteran's attorney submitted a copy of a 
nonprecedential, unpublished memorandum decision, Becksted v. 
Principi, No. 02-1235 (Vet. App. Jan. 27, 2005) (Table).

Lay statements were received in February 2006 and in May 2006 
from the wife of the passenger who was in the Veteran's 
vehicle at the time of the accident in December 1953.  She 
stated that before her husband passed away, he told her that 
the Veteran wrecked his car in December 1953 because he 
swerved to miss an improperly parked car located on the 
shoulder of the lane in which he was driving.  



In March 2006, the Veteran's attorney argued that the Veteran 
committed a minor traffic violation, his conduct was not 
deliberate or intentional, as required by law, and a minor 
traffic violation was the proximate cause of the Veteran's 
injuries.  

Clear and Unmistakable Error

An unappealed rating decision is final and binding based on 
the evidence of record at the time of such decision in the 
absence of clear and unmistakable error in the decision.  
Where evidence establishes clear and unmistakable error in a 
prior decision, the decision will be reversed or amended.  38 
U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. § 3.105(a).

To warrant a finding of clear and unmistakable error in a 
rating decision: 1) either the correct facts, as they were 
known at that time, were not before the adjudicator, that is, 
more than a simple disagreement with how the RO weighed or 
evaluated the evidence; 2) the error must be "undebatable" 
and the sort that, had it not been made, would have 
"manifestly changed" the outcome of that decision; and 3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of that prior adjudication.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)).

Analysis

The evidence includes statements received in February 2006 
and in May 2006 from the wife of the passenger who was in the 
Veteran's vehicle at the time of the accident in December 
1953, asserting that her late husband told her the Veteran at 
the time of the accident in December 1953 had to swerve to 
miss an improperly parked car.  Competent lay evidence is 
limited to what a witness actually observed and is within the 
realm of personal knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994).  As the wife of the passenger lacked personal 
knowledge of the conditions at the time of the accident and 
her statement of what her husband told her about the accident 
is not competent evidence as to whether or not the Veteran 
was trying to avoid a park car at the time of the accident in 
December 1953.  

Moreover, more importantly in the context of clear and 
unmistakable error, the statements were not before the 
adjudicator in March 1956.  

Further, the Veteran has not alleged that the correct facts, 
as they were known were not before the adjudicator at the 
time of the rating decision of March 1956.  The record shows 
that the Veteran's service treatment records, VA examination 
in August 1955 as well as the Veteran's application and 
statements in support of claim, constitute the facts as they 
were known at that time were before the adjudicator in the 
decision in March 1956.

The Board notes the Veteran's attorney cited Becksted v. 
Principi, a nonprecedential, unpublished memorandum decision, 
No. 02-1235 (Vet. App. Jan. 27, 2005) (Table) for the 
proposition that there was a liberalizing change in the law 
pertaining to willful misconduct in 1980.  In Becksted, the 
Court stated that since 1980 there has been no change to 
38 U.S.C.A. § 105(a) and 38 C.F.R. § 3.1(n), pertaining to 
willful misconduct.  The Court did not consider the law 
before 1980 because it was not factual or legally relevant.  

As for 38 C.F.R. § 3.1(n), the provision, pertaining to a 
mere technical violation of police regulations or ordinances 
as not constituting willful misconduct, was in effect at the 
time of the rating decision in March 1956 under then 
38 C.F.R. § 3.65.  In 1961, 38 C.F.R. § 3.65 was renumbered 
with the same provision as 38 C.F.R. § 3.1(n) (1962), and 
essentially has remained unchanged since 1956.  

Under appropriate circumstances, an intervening change in 
applicable law may entitle a claimant to receive 
consideration of a claim de novo, or as a "new" claim, even 
though the claim is based on essentially the same facts as 
those in a previously adjudicated claim, but that is clearly 
not the case as there has been no intervening change in 
applicable law.  Routen v. West, 142 F.3d 1434, 1441-42 (Fed. 
Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 
1994), aff'd 4 Vet. App. 283, 288-89 (1993). 

Under the current regulations, willful misconduct" means an 
act involving conscious wrongdoing or known prohibited 
action.  A service department finding that injury, disease or 
death was not due to misconduct will be binding on the 
Department of Veterans Affairs unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by the Department of Veterans Affairs.  (1) It 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences. (2) Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct. (3) Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease or death.  
38 C.F.R. § 3.1(n).

The pertinent regulations in effect at the time of the March 
1956 RO decision, provided that a disabling condition would 
be considered to be the result of willful misconduct when it 
was shown to have been incurred under conditions or in a 
manner set forth by the regulations.  A finding that a 
disabling condition was of willful misconduct nature, will 
bar any right to pension or compensation.  38 C.F.R. § 
3.65(a) (1956).  In determining whether an act was due to 
willful misconduct, generally, the precedents were to the 
effect that for an act to be one of willful misconduct it 
must be "malum in se" or "malum prohibitum" if involving 
conscious wrongdoing or known prohibited action. (Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct but are factors for 
consideration in light of the attendant circumstances.)  
38 C.F.R. § 3.65(c) (1956).

The Veteran has not alleged an error of law, that is, the 
statutory or regulatory provisions extant at that time were 
incorrectly applied.  The record shows that the RO in March 
1956, determined that disabilities resulting from an 
automobile accident in December 1953 were due to the 
Veteran's willful misconduct.  The RO noted that the Veteran 
at the time of the accident was driving on the wrong side of 
the road on a sloping curve, at an excess speed of 70 miles 
per hour, where the speed limit was 60 miles per hour and had 
a head-on collision with another vehicle.  



The RO adjudicator commented that pursuant to VAR 1065(c), 
willful misconduct must involve conscious wrongdoing or known 
prohibited action.  The adjudicator concluded that the 
reckless manner in which the Veteran was driving around the 
curve at the time of the accident constitutes willful 
misconduct.  

The RO decision in March 1956 was in accordance with the 
correct facts before the adjudicator.  The service records 
show that the Veteran in December 1953, was in a head-on 
collision while driving at excess speed on the wrong side of 
the road.  

The Veteran's attorney in March 2006 argued that he committed 
a minor traffic violation, that his conduct was not 
deliberate or intentional as required by law, and that a 
minor traffic violation was the proximate cause of the 
Veteran's injuries.  

The evidence shows that the proximate cause of the Veteran's 
injuries was the motor vehicle accident in December 1953, the 
result of a head-on collision in which the Veteran was 
driving at an unsafe speed on the wrong side of the road on a 
sloping curve.  The RO decision in March 1956 weighed the 
evidence and did not find that the Veteran committed a mere 
technical violation of police regulations or ordinances, but 
determined that he acted in a reckless manner.  In applying, 
38 C.F.R. § 3.65, which was the pertinent regulation for 
willful misconduct in March 1956, it was reasonable to 
conclude that the Veteran's driving demonstrated willful 
misconduct. 

A disagreement over how the evidence was weighed or evaluated 
does not constitute clear and unmistakable error in the 
rating decision by the RO.  The Board finds that there was no 
evidence of an undebatable error that would have manifestly 
changed the outcome of the RO's decision.  And there is no 
evidence that the standard of willful misconduct was applied 
improperly by RO in March 1956 or that the correct facts were 
not before the adjudicator.    



For these reasons, the rating decision by the RO in March 
1956, finding the Veteran's disabilities resulting from an 
automobile accidence in December 1953 were due to the 
Veteran's willful misconduct, was consistent with and 
supported by the evidence then of record, which was in 
accordance with governing law and regulations, and the RO's 
decision did not contain clear and unmistakable error of fact 
or of law.


ORDER

Reversal of the RO decision of March 1956, denying service 
connection for injuries resulting from willful misconduct, on 
the grounds of clear and unmistakable error is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


